Title: Randolph Jefferson to Thomas Jefferson, 23 June 1815
From: Jefferson, Randolph
To: Jefferson, Thomas


          
                        Dear brother
                        
                            June  23: 15
                    
          I Received yours by the boy the harness in which you were kind enough to lend us was intirely worn out so that they did not l scarce las us over to prince Edward and back.  mr patteson borrowed our gigg to go over to the springs and had the harness with the gigg and they lasted him as far as stanton on his way to the springs and there he left them and baught a new set in which he gave to us and as our gigg in is demolished the harness is of no service to y us now and have sent them over by your boy which you are very welcom too your boy informds us of pore mrs Carrs death which I am extreemly sorry to heare of we are very busy at this time in our harvest which I expect will be several days before we shall be able to finish my wife Joins me in love and respect to you and family.—I remain your most affectionately.—
          Rh; Jefferson
        